Citation Nr: 1815418	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-31 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1979 to March 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a July 2017 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

The Board notes that the Veteran withdrew his claim for entitlement to an increased rating for hypertension in a September 2014 substantive appeal.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  38 C.F.R. § 20.204(b)(3) (2017).  Accordingly, this issue is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further develop the record.  First, the AOJ must obtain additional VA medical center (VAMC) records.  The Veteran testified at the July 2017 hearing that he received treatment at the Bay Pines VAMC since "about 2011."  VAMC records currently associated with the claims file include intermittent 2012 records and records from June 2015 to October 2017.  Thus, complete records prior to June 2015 (and any following October 2017) must be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, the AOJ must attempt to verify the Veteran's reported stressors.  The Veteran stated in an April 2012 letter that he was aboard the U.S.S. Fresno in October 1980 when two typhoons hit.  Furthermore, the Veteran noted on the September 2014 substantive appeal that he was on duty on the U.S.S. Fresno during a race riot in June 1980.  The AOJ must attempt to verify these stressors.  See 38 U.S.C. § 5103A(b) (2012).
   
Finally, the AOJ must schedule a VA examination.  The record contains private and VA medical evidence diagnosing the Veteran with depression, anxiety, and posttraumatic stress disorder (PTSD).  This evidence does not, however, address the causation of the Veteran's conditions or provide a complete evaluation of the components of PTSD.  Therefore, a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any private or VA treatment records that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file Bay Pines VAMC records prior to June 16, 2015, and following October 18, 2017.


2.  Undertake any development necessary to independently verify the stressors of a race riot aboard the U.S.S. Fresno in June 1980 and typhoons in October 1980. 

The AOJ's development should include contacting the Joint Services Records Research Center (JSRRC) or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Schedule the Veteran for a VA psychiatric examination.  After examining the Veteran and reviewing the claims file, the examiner should:

a)  Confirm the existence of any acquired psychiatric disorders, making specific findings regarding whether the Veteran has depression and anxiety and/or meets the criteria for a diagnosis of PTSD. 

b)  If the Veteran meets the criteria for a diagnosis of PTSD AND if his reported stressors are verified, the examiner should state whether the diagnosis is based on the Veteran's reported stressors.

c)  With regard to any diagnosed psychiatric disorders other than PTSD, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the disorder is etiologically related to any incident of the Veteran's active service.

A full rationale (i.e. basis) for any expressed medical opinions must be provided.  

4.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




